 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          PAULA WETZEL, et al.,                          CASE NO. C16-1160JLR

11                               Plaintiffs,               ORDER REGARDING
                   v.                                      RENEWED MOTION FOR
12                                                         CLASS CERTIFICATION
            CERTAINTEED CORPORATION,
13
                                 Defendant.
14

15          Before the court is the parties’ joint status report. (JSR (Dkt. # 183).) In the joint

16   status report, Plaintiffs Paula Wetzel and Joel Wetzel “request permission to file a

17   renewed motion for class certification, in which they will seek to certify a narrower class

18   composed of persons who, like Plaintiffs, currently own or owned homes in Washington

19   with CertainTeed Landmark 30 shingles manufactured at the Portland plant between

20   January 1, 2004, and June 30, 2007, and are or were the third or later generation of

21   owners.” (Id. at 2.) Plaintiffs also seek to reopen class discovery on issues “raised in the

22   //


     ORDER - 1
 1   [c]ourt’s March 25, 2019, order” concerning the appropriateness of class certification

 2   under Federal Rule of Civil Procedure 23. (Id. at 3); see also Fed. R. Civ. P. 23.

 3          Although Plaintiffs may file a renewed motion for class certification if they deem

 4   such a motion to be appropriate, see Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or

 5   denies class certification may be altered or amended before final judgment.”), the court

 6   declines to further extend the deadline for class certification discovery. The court

 7   initially set a deadline to complete class certification discovery by December 15, 2017.

 8   (5/2/17 Sched. Order (Dkt. # 25) at 1.) In response to the parties’ stipulated motion, the

 9   court extended that deadline to April 13, 2018. (12/13/17 Sched. Order (Dkt. Entry on

10   12/13/17).) On April 23, 2018, in response to Plaintiffs’ motion, the court again extended

11   the class certification discovery deadline to July 12, 2018. (4/23/18 Sched. Order (Dkt.

12   # 91) at 1.) Plaintiffs have not shown that any further delay in this case for purposes of

13   conducting additional class certification discovery is warranted (see generally JSR), and

14   accordingly, the court DENIES the request.

15          Finally, in their joint status report, Plaintiffs state that they “anticipate filing a

16   renewed motion for class certification on October 31, 2019.” (JSR at 2.) The court

17   scheduled the trial of Plaintiffs’ remaining Consumer Protection Act claim to begin on

18   November 2, 2020. (6/27/19 Sched. Order (Dkt. # 184) at 1.) Given this trial date, the

19   //

20   //

21   //

22   //


     ORDER - 2
 1   court will hold Plaintiffs to the deadline they propose for any renewed class certification

 2   motion and ORDERS Plaintiffs to file any such motion no later than October 31, 2019.

 3          Dated this 3rd day of July, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
